937 So.2d 788 (2006)
Sandra CHAPMAN, Appellant,
v.
NATIONSBANK and Royal & Sunalliance, Appellees.
No. 1D05-4938.
District Court of Appeal of Florida, First District.
September 13, 2006.
Sandra Chapman, pro se, Appellant.
Joshua M. Levy of Silver, Levy, Feldman & Bass, P.A., Miami, for Appellees.
PER CURIAM.
In this workers' compensation case, the finding of the judge of compensation claims that appellant intentionally made false, fraudulent and misleading statements in an attempt to obtain benefits for her psychiatric condition in violation of section 440.105(4)(b), Florida Statutes (1997), is supported by competent, substantial evidence in the record. Accordingly, the judge correctly held that appellant was precluded from receiving any workers' compensation benefits by section 440.09(4), Florida Statutes (1997). See, e.g., Citrus Pest Control v. Brown, 913 So.2d 754 (Fla. 1st DCA 2005). The judge's finding also rendered moot appellant's contention that the judge erred when she declined to appoint an expert medical examiner to resolve alleged conflicts in opinions regarding appellant's psychiatric condition.
AFFIRMED.
ERVIN, WEBSTER, and HAWKES, JJ., concur.